COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Benton and Coleman
Argued at Salem, Virginia


ELBERT L. AVERY, JR.

v.   Record No. 0221-95-3                     OPINION BY
                                      JUDGE JAMES W. BENTON, JR.
COMMONWEALTH OF VIRGINIA,                   JULY 16, 1996
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. KIMBERLY R. CLARK

              FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                    J. Samuel Johnston, Jr., Judge

            James J. Angel for appellant.

            Jack A. Maxwell, Special Counsel (Betsy S.
            Elliott, Senior Special Counsel; James S.
            Gilmore, III, Attorney General; William H.
            Hurd, Deputy Attorney General; Siran S.
            Faulders, Senior Assistant Attorney General;
            Robert B. Cousins, Jr., Senior Assistant
            Attorney General, on brief), for appellee.



      Elbert L. Avery, Jr. appeals from the trial judge's refusal

to hear his appeal from a final order of the juvenile and

domestic relations court adjudging him guilty of contempt and

assessing a support arrearage.    Avery alleges that the trial

judge erred in finding that because Avery failed to file an

appeal bond the circuit court lacked jurisdiction to consider the

contempt issue.   We agree and reverse the order.

      The record establishes that in 1990, a judge of the juvenile

court ordered Avery to pay $100 per month support for his three

children.   In 1994, Avery was summoned to court from prison for

failure to pay support.     The judge determined Avery was indigent
and appointed counsel for him.    Following a hearing, the judge

found that an arrearage of $9,200 existed and adjudged Avery in

contempt for violating the support order.   He sentenced Avery to

365 days in jail unless he paid the arrearage or reached an

agreement with the Division of Child Support Enforcement.    The

judge set the appeal bond at $9,200, the amount of the child

support arrearage.

     Avery appealed to the circuit court.    At a hearing in the

circuit court, Avery's counsel argued that no bond was required

to perfect the appeal, that Avery's sentence was criminal in

nature, and that Avery was entitled to a trial de novo in circuit

court pursuant to Code §§ 16.1-296(E) and 16.1-136.   The trial

judge ruled that the conviction and punishment were civil in

nature, found that an appeal bond had not been filed, and

dismissed the appeal on the ground that the circuit court lacked

jurisdiction.   The dismissal order recited that the juvenile

court judge found that Avery has been jailed on a felony

conviction "almost since ordered to pay [child] support" and that

Avery "could not pay because of his felony conviction plus

violation . . . of parole."

     The statute governing appeals from the juvenile court

states, in pertinent part, as follows:
          No appeal bond shall be required of a party
          appealing from an order of a juvenile and
          domestic relations district court except for
          that portion of any order or judgment
          establishing a support arrearage or
          suspending payment of support during pendency
          of an appeal. In cases involving support, no



                                 - 2 -
             appeal shall be allowed unless and until the
             party applying for the same or someone for
             him shall give bond, in an amount and with
             sufficient surety approved by the judge or by
             his clerk if there is one, to abide by such
             judgment as may be rendered on appeal if the
             appeal is perfected or, if not perfected,
             then to satisfy the judgment of the court in
             which it was rendered. An appeal will not be
             perfected unless such appeal bond as may be
             required is filed within thirty days from the
             entry of the final judgment or order.


Code § 16.1-296(H) (emphasis added).     By its explicit terms, the

statute removes the requirement for posting a bond except as

provided in the statute.    The provision specifying that a bond

shall be required for an appeal of a judgment establishing

support arrearages implicitly recognizes that an order that sets

arrearages may have a component that does not establish a support

arrearage.    In such a case, an appeal bond is required only for

"that portion of any order . . . establishing a support

arrearage."     Id.

     The juvenile court's order that Avery sought to appeal

adjudged Avery guilty of civil contempt and assessed an

arrearage.    Seeking to appeal without the necessity of posting a

bond, Avery's counsel argued, in part, to the circuit judge as

follows:
             I guess the first issue that the Court needs
             to decide is whether or not we properly
             perfected our appeal. It was done within the
             appropriate time, but what the J & D Court is
             saying that this is a civil matter so they
             had the right to set an appeal bond and that
             the case cannot be appealed until the appeal
             bond is posted.

               It didn't sound right to me and I'm not


                                 - 3 -
          sure whether it is right or not, but I found
          a Court of Appeals decision. It's called
          Kessler vs. Commonwealth [,18 Va. App. 14,
          441 S.E.2d 223 (1994)].

                 *      *   *    *      *   *   *

             And I submit to the Court that the same
          reasoning would apply that if a person is
          subject to twelve months in jail like my
          client received, it's criminal in nature and,
          therefore, he should be entitled to either a
          jury trial, which we're not asking for, but
          at least an appeal to the Circuit Court,
          which is why we're asking the Court to assume
          jurisdiction, allow us to put on some
          evidence really as to sentencing. We'll
          plead guilty to non support, but I think that
          there is some mitigation evidence that would
          justify a sentence less than the twelve
          months. So I think the first issue is the
          jurisdiction issue.
                 *      *   *    *      *   *   *

             And then I think it's--it's almost
          ludicrous to then find someone indigent and
          say that he doesn't have money to hire an
          attorney so that he is entitled to court
          appointed counsel, and then to make him post
          a $10,000.00 cash bond for his sentence to be
          reviewed by another Court. I mean, so, to
          say that, you know, to put a condition that
          --that there is no way that the defendant can
          make, I think practically speaking there is
          no way that he could purge it so he doesn't--
          so he doesn't--to style the order in that way
          would effectively deny his appeal. I don't
          think that's fair.


     In finding a lack of jurisdiction, the trial judge ruled

that the "statute says that [the juvenile judge was] entitled to

set a bond in the amount of the arrears."   However, this record

clearly supports Avery's argument that he sought only to appeal

the contempt finding.   During the circuit court proceedings,



                                - 4 -
Avery's counsel addressed the nature of the contempt charge and

the sentencing but never challenged the support arrearage.

Indeed, Avery's counsel tacitly conceded the arrearage when he

stated, "[w]e'll plead guilty to non support."    Thus, his

argument sufficiently "inform[ed] the court that he was pursuing

an appeal of the contempt order and not appealing the

determination of the support arrearage."    McCall v. Commonwealth

Dep't of Soc. Servs., 20 Va. App. 348, 352-53, 457 S.E.2d 389,

392 (1995).
     We need not address Avery's argument that because he was

indigent and incarcerated, the contempt "punishment [was] . . .

determined and unconditional," Kessler v. Commonwealth, 18 Va.

App. 14, 16, 441 S.E.2d 223, 224 (1994), and, therefore, was a

criminal matter requiring no bond.    Code § 16.1-296(H) does not

require the posting of a bond except as specified.    A finding of

contempt is not an order "establishing a support arrearage."     See

McCall, 20 Va. App. at 352-53, 457 S.E.2d at 392.    We hold,

therefore, that Code § 16.1-296(H) permitted Avery to appeal from

the juvenile court's contempt order without the necessity of

posting a bond.

     Accordingly, we reverse the order dismissing the appeal and

remand to the circuit court for further proceedings.

                                      Reversed and remanded.




                              - 5 -